Exhibit 10.1

 

RELEASE AND SETTLEMENT AGREEMENT

 

This Release and Settlement Agreement (“Agreement”) is entered into effective
January 6, 2004 (the “Effective Date”) by and between POZEN Inc., a Delaware
corporation (the “Company”), and Matthew E. Czajkowski (“Employee”).

 

WHEREAS, Employee voluntarily resigned from all positions with the Company and
therefore Employee’s employment with the Company terminated on the Effective
Date, and Employee and the Company now desire to fully and finally settle and
resolve all matters arising, directly or indirectly, out of Employee’s
employment or the conclusion thereof according to the terms of this Agreement;
and

 

WHEREAS, this Agreement provides Employee with valuable consideration to which
Employee is not otherwise entitled, and as a partial inducement to the Company
to grant such consideration, Employee and the Company have agreed to enter into
this Agreement.

 

NOW, THEREFORE, in consideration of the premises, which are incorporated herein
by reference, and the mutual promises contained herein and the payment of the
monies hereinafter recited, the receipt and adequacy of which are hereby
acknowledged, the parties hereby agree as follows:

 

1. Employee voluntarily resigned from all positions with the Company and
therefore Employee’s employment with the Company terminated as of the Effective
Date. Employee hereby waives all rights to reemployment or reinstatement from
and after that date and Employee agrees that Employee will not reapply for
employment with the Company.

 

2. For and in consideration of the release set forth below in Section 3, the
Company shall pay Employee (a) seven month’s base salary ($135,562) (the “Salary
Severance”); and (b) the average annual bonus awarded Employee over the previous
two years ($ 79,720) (the “Bonus Severance”). The Salary Severance and the Bonus
Severance will be paid to Employee in twelve equal installments of $ 17,940.17
each (less all applicable withholdings and deductions) commencing on the next
regularly scheduled pay date after the eighth day after Employee executes and
does not revoke this Agreement. In addition, Employee shall continue to receive
at Company’s expense all Company benefits to which Employee was entitled as of
the Effective Date subject to the terms of the applicable benefit plans and to
the extent such benefits can be provided to non-employees at the same average
level and upon the same terms and conditions that applied prior to the Effective
Date, until the earlier of (i) January 5, 2005; or (ii) until Employee obtains
comparable coverage from another employer.

 

3. (a) In consideration of the payment by the Company of the amounts set forth
in Section 2 above, the promises and covenants set forth in this Agreement, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Employee for himself, his executors, heirs, administrators,
assigns, and anyone claiming by, through, or under them, hereby irrevocably
(except as specifically set forth below) and unconditionally releases and
forever discharges the Company and each of its past, present, and future
officers, directors, employees and stockholders (the “Company Releasees”) from
any and all claims, demands,



--------------------------------------------------------------------------------

charges, lawsuits, debts, defenses, actions or causes of action, obligations,
damages, sums of money, loss of services, compensation, pain and suffering,
attorneys’ fees, cost and expenses of suit, and liabilities whatsoever
(“Employee Claims”), which Employee had, now has or may have, whether the same
be at law, in equity, or mixed, where known or unknown, suspected or
unsuspected, now existing or which may arise hereafter, arising out of or
related to, any matter, cause, or event which has happened, developed, or
occurred before the execution of this Agreement, including without limitation,
any and all suits in tort or contract, and any Employee Claims or suits relating
to the breach of an oral or written contract, misrepresentation, defamation, and
interference with prospective economic advantage, interference with contract,
intentional and negligent infliction of emotional distress, negligence,
promissory estoppel, invasion of privacy, libel, slander, breach of the covenant
of good faith and fair dealing, any claims relating to or arising out of
Employee’s right to purchase any shares of stock of the Company, including
without limitation any claims for misrepresentation, fraud or securities fraud
under any state or federal law, and Employee Claims arising out of, based on, or
connected with Employee’s employment by the Company and the termination of that
employment including any causes of action or Employee Claims for unlawful
employment discrimination arising under or based on Title VII of the Civil
Rights Act of 1964, as amended; the Employee Retirement Income Security Act of
1974, as amended; the Rehabilitation Act of 1973, as amended; the Americans with
Disabilities Act; the Occupational Safety and Health Act of 1970, as amended;
the National Labor Relations Act of 1935, as amended; the Fair Labor Standards
Act of 1938, as amended; the Family and Medical Leave Act of 1993, as amended;
the Age Discrimination in Employment Act, as amended; the Older Workers Benefit
Protection Act, as amended; Section 1981 of the Civil Rights Act of 1866; the
Equal Pay Act of 1963; Section 1985 of the Civil Rights Act of 1871; and any
other state or federal equal employment opportunity law, public policy, order,
or regulation affecting or relating to the Claims or rights of employees, which
Employee ever had, now has, or claims to have against the Company (including all
officers, directors and affiliates thereof and all officers, directors, partners
and affiliates of any subsidiary thereof), except such rights, benefits, and
claims of Employee which expressly accrue under and pursuant to this Agreement.
Employee further agrees not to institute any charge, complaint, or lawsuit to
challenge the validity of this Agreement or the circumstances surrounding its
execution. It is expressly agreed and understood that the release contained
herein is a GENERAL RELEASE. Employee agrees that the amount specified above as
the consideration for the release granted in this Section 3 is valid
consideration to which Employee is not otherwise entitled.

 

(b) In consideration of the execution of this Agreement by Employee, the
promises and covenants set forth in this Agreement, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company hereby irrevocably and unconditionally releases and forever discharges
Employee from any and all claims, demands, charges, lawsuits, debts, defenses,
actions or causes of action, obligations, damages, sums of money, loss of
services, compensation, pain and suffering, attorney’s fees, costs, and expenses
of suit, and liabilities whatsoever (“Employer Claims”) which the Company had,
now has or may have, whether the same be at law, in equity or mixed, where known
or unknown, suspected or unsuspected, now existing or which may arise hereafter,
arising out of or related to, any matter, cause, or event which has happened,
developed, or occurred before the execution of this Agreement, including without
limitation any and all suits in tort or contract, and any Employer Claims or
suits relating to the breach of an oral or written contract, misrepresentation,
and interference with contract, negligence, promissory estoppel, libel, slander,
breach of the covenant of good faith and fair dealing, and Employer Claims
arising out of, based on, or connected with Employee’s employment with the
Company and the termination of that employment, except for claims relating to
fraud, embezzlement, falsification of records or violation of any civil or
criminal law.

 

2



--------------------------------------------------------------------------------

4. The Company hereby advises Employee to consult with an attorney prior to
executing this Agreement. Employee is also advised that he has at least
twenty-one (21) days to consider the meaning and effect of this Agreement. If
Employee elects to sign this Release and return it to the Company before
twenty-one (21) days have elapsed from the date Employee has received this
Agreement, Employee acknowledges that any such election is a knowing and
voluntary waiver of the right to take twenty-one (21) days to consider this
Release and that Employee has made this decision after receiving advice from
legal counsel or after rejecting the Company’s recommendation that Employee
obtain the advice of counsel. Employee further understands that Employee may
revoke the releases granted by Employee in Section 3 of this Agreement relating
to the Age Discrimination in Employment Act and the Older Workers Benefit
Protection Act, (the “Preserved Claims”), for a period of seven (7) days
following the date Employee executes this Agreement (the “Revocation Period”).
This Agreement shall become effective and enforceable with respect to Employee
once the Revocation Period has expired without exercise by Employee of
Employee’s rights described in this Section 4. If Employee shall exercise the
revocation rights contemplated in this Section, Employee shall retain, and not
release, his respective rights with respect to the Preserved Claims. Any
revocation within the Revocation Period must be submitted in writing to the
Company and shall state, “I, Matthew E. Czajkowski, hereby revoke my acceptance
of the release by me of the Preserved Claims as described in our Agreement which
I signed and dated on January 9, 2004.” Any such revocation shall be delivered
personally to the Company or sent to the Company by certified mail to the
attention of John R. Plachetka and received within seven (7) days of execution
of this Agreement. If Employee elects to return this Agreement, Employee must
execute and return it to the Company on or before January 29, 2004. Employee
acknowledges that the waivers and releases contained herein are made knowingly,
consciously, and with full appreciation that Employee will be forever foreclosed
from pursuing any of the rights so waived and released.

 

5. Effective as of the Effective Date, Employee agrees to resign from all
positions held by him in the Company, including without limitation Chief
Financial Officer, Senior Vice President, Finance and Administration and
Assistant Secretary. Notwithstanding any provision of this Agreement to the
contrary, nothing in this Agreement is intended to or shall alter, limit,
modify, amend, release, or discharge any of Employee’s rights (a) to indemnity
by or from the Company, whether by contract, operation of law or otherwise; and
(b) as a shareholder of the Company or with respect to options to purchase any
shares of stock of the Company that have vested on or before the execution of
this Agreement.

 

6. Employee hereby represents and warrants to the Company that Employee is the
sole and exclusive owner of the claims or causes of action being released by
this Agreement, that Employee has not conveyed or assigned any interest in such
claims or causes of action to any person or entity, and that such claims and
causes of action have been fully and effectively released for all purposes.
Employee further represents and warrants that Employee has no claims, lawsuits
or actions pending in his own name or on behalf of any other person or entity
against any of the Company Releasees and does not intend to bring any claims on
behalf of himself or any other person against any of the Company Releasees.
Employee further represents and warrants that Employee will not participate or
provide assistance to any person or entity who files a claim or intends to file
a claim against the Company, unless ordered to do so by a court of competent
jurisdiction.

 

7. Employee acknowledges that Employee has read this Agreement and fully
understands its meaning and intent, and has executed this Agreement knowingly
and voluntarily, as a free and voluntary act, without duress, coercion, or undue
influence exerted by or on behalf of any person or entity.

 

3



--------------------------------------------------------------------------------

8. Neither the Company nor Employee shall be regarded as a prevailing party for
any purpose, including, but not limited to, determining responsibility for or
entitlement to attorneys’ fees under any statute or otherwise. The Company and
Employee expressly waive, as to each other, any and all claims for attorneys’
fees.

 

9. This Agreement will not be used or construed by any person or entity as an
admission of liability or finding or admission that any party’s rights were in
any way violated by any other party and this Agreement may not be offered or
received in evidence in any action or proceeding as an admission or concession
of liability or wrongdoing on the part of any party.

 

10. Each of the Company and Employee will keep the terms of this Agreement
strictly confidential and shall not disclose any information concerning the
terms of this Agreement or provide a copy of the same to anyone except the
party’s spouse (if applicable), legal or tax advisor, unless otherwise required
by a court of competent jurisdiction. If required by law to produce a copy or to
make such disclosure, Employee will give the Company reasonable advance notice
prior to such production or disclosure.

 

11. Except as required by law, Employee will not do or say anything that a
reasonable person would expect at the time would have the effect of diminishing
or constraining the goodwill and good reputation of the Company or the Company
Releasees or the Company’s business, products or services. This obligation will
include refraining from making negative statements about the Company Releasees
or the Company’s methods of doing business, the effectiveness of its business
policies, and the quality of any of its services or personnel. Except as
required by law, the Company will not do or say anything that a reasonable
person would expect at the time would have the effect of diminishing or
constraining the goodwill and good reputation of Employee. The Company will not
disparage or seek to injure the Employee’s reputation.

 

12. Except as required or permitted by law, Employee will keep strictly
confidential and not use for personal benefit or disclose to others any
confidential or proprietary business or financial information or trade secrets
of the Company, or other technical, business, or financial information, the use
or disclosure of which may be contrary to the Company’s interests. This
obligation shall remain in effect as to any confidential business or financial
information or trade secrets of the Company for so long as such confidential
business or financial information or such trade secrets shall remain
confidential and protected information of the Company under applicable law.

 

13. Employee will return all property of the Company to the Company wherever
located on or before the Effective Date, including, without limitation, all
reports, files, memoranda, records, computer hardware and software, laptop
computer and accessories, credit cards, card-key passes, door, file, vehicle and
other keys, computer access codes, disks and instructional manuals, calculators,
cellular telephones, and other physical or personal property which have been
provided for Employee’s use in connection with his employment with the Company.

 

14. This Agreement shall be binding upon and inure to the benefit of each of the
Company and Employee and their respective predecessors, successors, assigns,
heirs, executors, and administrators. Employee shall not assign this Agreement
or delegate Employee’s obligations hereunder without the prior written consent
of the Company.

 

4



--------------------------------------------------------------------------------

15. The Company and Employee acknowledge that this Agreement is intended to be a
binding contract between them and shall not be modified except by writing signed
by each of the Company and Employee. Employee acknowledges that Employee has not
relied on any representation or statement by any of the Company Releasees or by
any of the Company Releasees’ agents, representatives or attorneys regarding the
subject matter, basis or effect of this Release

 

16. Each of the parties acknowledges and recognizes that a violation of this
Agreement and its covenants will cause irreparable damage to the other party and
that the other party will have no adequate remedy at law for such violation.
Accordingly, each of the parties agrees that the other party will be entitled,
as a matter of right, to an injunction from any court of competent jurisdiction
restraining any further violation of the Agreement or covenant. This right to
injunctive relief will be cumulative and in addition to whatever remedies the
parties may otherwise have at law.

 

17. The parties agree that the Company’s past, present, and future officers,
directors, agents, shareholders, debt holders, employees, and representatives
are each beneficiaries of this Agreement, and may rely on it directly for
enforcement of the release set forth in Section 3 and the other benefits
contained herein.

 

18. If one or more of the provisions, or portions thereof, of this Agreement are
determined to be illegal or unenforceable, the remainder of this Agreement will
not be affected by that determination and each remaining provision, or portion
thereof, will continue to be valid and effective and will be enforceable to the
fullest extent permitted by law.

 

19. This Agreement is made and entered into in the State of North Carolina and
shall be governed by and construed in accordance with the laws of the State of
North Carolina.

 

20. Employee acknowledges receiving this Agreement on the 6th day of January
2004.

 

PLEASE READ CAREFULLY. THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have executed this RELEASE AND SETTLEMENT AGREEMENT this the 12th day of
January, 2004 to be effective as of the Effective Date.

 

EMPLOYEE:

Signature:

 

/s/ Matthew E. Czajkowski

--------------------------------------------------------------------------------

   

Matthew E. Czajkowski

 

POZEN INC.

By:

 

/s/ John R. Plachetka

--------------------------------------------------------------------------------

   

John R. Plachetka

   

Chairman, President and CEO

 

5